DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by James E. Boice, registration no. 44,545 on 08/06/2021. 

A terminal disclaimer has been filed for previously issued US Patent number (US 10,397,347).

The claims have been amended as follows:

1. (currently amended)	A method comprising:
, and wherein the geolocation of the VM is detected by a physical geolocation sensor in a host computer that supports the VM; [[and]]
	in response to detecting that the geolocation of the VM has changed from the initial geolocation to the new geolocation, changing a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new geolocation as compared to the initial geolocation;
	identifying, by one or more processors, the physical geolocation sensor as a fake geolocation sensor that is not registered with a managing computer; and 
	in response to identifying the geolocation sensor as a fake geolocation sensor that is not registered with the managing computer, blocking, by one or more processors, access to the VM by a requesting entity.

2. (original)	The method of claim 1, wherein the initial geolocation and the new geolocation are within a cloud computing environment.

3. (previously presented)	The method of claim 1, wherein an authorization list specifies which processors are available to instantiate the VM at the new geolocation.



5. (original)	The method of claim 1, further comprising:
	receiving, by one or more processors, geolocation readings from a geolocation sensor on a physical computer upon which the VM is instantiated; and
	determining, by one or more processors, that the VM is operating in the new geolocation based on the geolocation readings from the geolocation sensor on the physical computer upon which the VM is instantiated.

6. (previously presented)	The method of claim 1, wherein the functionality of the VM is changed in order to comply with an export control policy that controls what types of virtual machines are permitted to be exported to the new geolocation.

7. (original)	The method of claim 1, further comprising:
	receiving, by one or more processors, an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated; and
	matching, by the managing computer, the IP address for the physical computer upon which the VM is currently instantiated to the new geolocation in order to determine that the geolocation of the VM has changed from the initial geolocation to the new geolocation.



21. (currently amended)	A computer program product comprising one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums, the stored program instructions comprising: 
	program instructions to detect that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM), and wherein the geolocation of the VM is detected by a physical geolocation sensor in a host computer that supports the VM; and
	program instructions to, in response to detecting that the geolocation of the VM has changed from the initial geolocation to the new geolocation, change a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new geolocation as compared to the initial geolocation;
 	program instructions to identify the physical geolocation sensor as a fake geolocation sensor that is not registered with a managing computer; and 
	program instructions to, in response to identifying the geolocation sensor as a fake geolocation sensor that is not registered with the managing computer, block access to the VM by a requesting entity.

22. (previously presented)	The computer program product of claim 21, wherein the initial geolocation and the new geolocation are within a cloud computing environment.

23. (previously presented)	The computer program product of claim 21, wherein an authorization list specifies which processors are available to instantiate the VM at the new geolocation.

24. (previously presented)	The computer program product of claim 21, wherein an unauthorization list specifies which processors are not available to instantiate the VM at the new geolocation.

25. (previously presented)	The computer program product of claim 21, further comprising:
	program instructions to receive geolocation readings from a geolocation sensor on a physical computer upon which the VM is instantiated; and
	program instructions to determine that the VM is operating in the new geolocation based on the geolocation readings from the geolocation sensor on the physical computer upon which the VM is instantiated.

26. (previously presented)	The computer program product of claim 21, wherein the functionality of the VM is changed in order to comply with an export control policy that controls what types of virtual machines are permitted to be exported to the new geolocation.


	program instructions to receive an internet protocol (IP) address for a physical computer upon which the VM is currently instantiated; and
	program instructions to match the IP address for the physical computer upon which the VM is currently instantiated to the new geolocation in order to determine that the geolocation of the VM has changed from the initial geolocation to the new geolocation.

28. (currently amended)	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions comprising:
	program instructions to detect that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM), and wherein the geolocation of the VM is detected by a physical geolocation sensor in a host computer that supports the VM; and
	program instructions to, in response to detecting that the geolocation of the VM has changed from the initial geolocation to the new geolocation, change a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new geolocation as compared to the initial geolocation;
program instructions to identify the physical geolocation sensor as a fake geolocation sensor that is not registered with a managing computer; and 
	program instructions to, in response to identifying the geolocation sensor as a fake geolocation sensor that is not registered with the managing computer, block access to the VM by a requesting entity.

29. (previously presented)	The computer system of claim 28, wherein the initial geolocation and the new geolocation are within a cloud computing environment.

30. (previously presented)	The computer system of claim 28, wherein an authorization list specifies which processors are available to instantiate the VM at the new geolocation.

31. (previously presented)	The computer system of claim 28, further comprising:
	program instructions to receive geolocation readings from a geolocation sensor on a physical computer upon which the VM is instantiated; and
	program instructions to determine that the VM is operating in the new geolocation based on the geolocation readings from the geolocation sensor on the physical computer upon which the VM is instantiated.

32. (cancelled)

33. (previously presented)	The method of claim 1, further comprising:

	reserving a second IP address of the new geolocation to a second zone within the cloud of resources; 
	determining that an address of the VM has moved from the first IP address to the second IP address; and
	determining that the VM has moved from the initial geolocation to the new location based on said determining that address of the VM has moved from the first IP address to the second IP address.

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

The prior art fails to teach the underlined portion of the independent claims as recited below:

Regarding claim 1 “A method comprising:
	detecting, by one or more processors, that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM), and wherein the geolocation of the VM is detected by a physical geolocation sensor in a host computer that supports the VM; [[and]]
;
	identifying, by one or more processors, the physical geolocation sensor as a fake geolocation sensor that is not registered with a managing computer; and 
	in response to identifying the geolocation sensor as a fake geolocation sensor that is not registered with the managing computer, blocking, by one or more processors, access to the VM by a requesting entity.”

Regarding claim 21 “A computer program product comprising one or more computer readable storage mediums, and program instructions stored on at least one of the one or more computer readable storage mediums, the stored program instructions comprising: 
	program instructions to detect that a geolocation of a computer resource has changed from an initial geolocation to a new geolocation, wherein the computer resource is a virtual machine (VM), and wherein the geolocation of the VM is detected by a physical geolocation sensor in a host computer that supports the VM; and
	program instructions to, in response to detecting that the geolocation of the VM has changed from the initial geolocation to the new geolocation, change a functionality of the VM by reducing a quantity of processors and storage space available to the VM at the new geolocation as compared to the initial geolocation;
program instructions to identify the physical geolocation sensor as a fake geolocation sensor that is not registered with a managing computer; and 
	program instructions to, in response to identifying the geolocation sensor as a fake geolocation sensor that is not registered with the managing computer, block access to the VM by a requesting entity.”

An updated search has been conducted and the following are found to be pertinent to the claimed invention, especially features that are claimed in claim 31 previously.

Snyder et al. (US 2015/0293234) teach a method of detecting a GPS spoofer or jammer which attempts to overpower the authentic/legitimate GPS RF signal by broadcasting counterfeit RF signals. An anomaly detector detects anomalies associated with the RF signal broadcasted by the spoofer GPS, in response to the jamming attack, the anomaly detector generates and sends a message to a switch control which configured to switch off the sub-data signal to the GPS receiver (see paragraph [0036]).  Snyder discloses a method of detecting a GPS spoofer or jammer and the switching of sub-data signal to a GPS receiver, however, Snyder fails to disclose blocking access to a virtual machine whose location is detected and reported by a geolocation sensor in response to a detection that the geolocation sensor is a fake sensor. 

LaGrotta (US 2006/0234641) discloses a database receives GPS interference from a CDMA network and processes the data in real time, the database then issues alerts in the event of the GPS signal interruption.  Additionally, the database generates a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459